Citation Nr: 1012861	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-38 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain with lumbar radiculopathy for the 
period from June 25, 2003 to June 7, 2005, and a rating in 
excess of 20 percent for the period beginning February 4, 
2007, including entitlement to a separate compensable rating 
for radiculopathy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to 
September 1993, June 2002 to June 2003, and June 2005 to 
February 2007.  The Veteran had additional active and/or 
inactive duty for training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from an April 2004 rating decision 
issued by the Regional Office (RO) in Baltimore, Maryland 
that granted service connection for a lumbar spine 
disability and assigned a 10 percent rating.  Also on appeal 
is a September 2007 rating decision issued by the RO in San 
Diego, California that increased the Veteran's lumbar spine 
disability to 20 percent disabling, effective February 4, 
2007, and also denied a separate, compensable rating for 
radiculopathy associated therewith.  The September 2007 
decision also denied service connection for an acquired 
psychiatric disorder.  This case comes to the Board from the 
Pittsburgh, Pennsylvania RO.

The Board notes that the Veteran requested a hearing before 
a travelling Member of the Board.  However, the Veteran 
failed to appear for his hearing.  Therefore, his request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 7, 2005, the Veteran's chronic lumbar 
strain with lumbar radiculopathy was not shown to be 
characterized by more than characteristic pain on motion.  
There was no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion in a standing 
position, or severe lumbosacral strain with listing of the 
whole spine to one side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  There 
was also no evidence of forward flexion limited to 60 
degrees or less, a combined range of motion of the 
thoracolumbar spine of 120 degrees or less, or muscle spasm 
or guarding severe enough to result in an abnormal spinal 
contour.  

2.  For the period beginning February 4, 2007, the Veteran's 
chronic lumbar strain with lumbar radiculopathy was not 
shown to be characterized by forward flexion of the 
thoracolumbar spine to 30 degrees or less, or by any type of 
ankylosis, or by severe lumbosacral strain as defined by VA 
rating criteria.  

3.  The symptoms of the Veteran's lumbar strain with lumbar 
radiculopathy were not shown to present such an exceptional 
disability picture as to render the schedular rating 
inadequate at any time.

4.  The Veteran was not shown to have chronic radiculopathy 
that is at least mild in nature at any time relevant to this 
appeal.


CONCLUSIONS OF LAW

1.  For the period prior to June 7, 2005, the criteria for 
an evaluation in excess of 10 percent for chronic lumbar 
strain with lumbar radiculopathy were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5295 (2009).  

2.  For the period beginning February 4, 2007, the criteria 
for an evaluation in excess of 20 percent for chronic lumbar 
strain with lumbar radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5295 (2009).

3.  The criteria for a separate, compensable rating for 
radiculopathy for either of the Veteran's lower extremities 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 4.124, 
4.124(a), Diagnostic Codes 8520-8540 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate his or her 
claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) 
(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," was removed.  This amendment 
applies to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing 
of the notice may be cured by sending proper notice prior to 
a re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, 
is required to meet the VCAA's notification requirements.  
Id at 3120.  However, VCAA notification does not require a 
pre-adjudicatory analysis of the evidence already contained 
in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) , 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, a 
Veteran must be notified that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id at 486

Here, the above cited notice requirements were satisfied and 
any notice defects were cured.  With respect to the April 
2004 rating decision, the Veteran was sent a letter in March 
2004 that explained to him what the evidence needed to show 
in order to establish service connection for a claimed 
disability and explained what evidence VA received in 
support of the Veteran's claim, the evidence that it was 
responsible for obtaining on behalf of the Veteran, and the 
evidence that it would attempt to obtain on the Veteran's 
behalf.  The Veteran was not sent a letter explaining the 
manner whereby VA assigns disability ratings and effective 
dates yet because Dingess had not yet been decided.

Later, after the Veteran alleged that he reinjured his back 
during an intervening period of active service, the RO sent 
the Veteran another letter in March 2007.  This letter was 
issued prior to the 2007 rating decision that is also 
appealed herein, which dealt with both the Veteran's back 
disability and his claim for service connection for a 
psychiatric disorder.  In this letter, the RO informed the 
Veteran what he needed to show in order to establish service 
connection for a claimed disability and informed him that, 
in order to receive a higher rating for a disability that 
was already service connected, he needed to show that his 
disability got worse.  The letter also explained the 
materials that VA already had obtained, the types of 
evidence that VA was responsible for obtaining on behalf of 
the claimant, and the types of evidence that VA would make 
reasonable efforts to obtain if sufficiently identified by 
the Veteran.  The letter further informed the Veteran that 
it was his responsibility to make sure that VA received all 
relevant evidence that was not in the possession of a 
federal department or agency.  The March 2007 letter 
adequately explained the manner whereby VA assigns 
disability ratings and effective dates.  The Veteran was 
also provided more specific information about disability 
ratings in a June 2008 letter, subsequent to which his 
claims were readjudicated in a Supplemental Statement of the 
Case (SSOC) in February 2009 (spinal disability) and a 
statement of the case (SOC) of the same date (psychiatric 
disorder).  Thus, to the extent that there were pre-
adjudicatory notice errors, these readjudications cured any 
such errors. 

In addition to its obligation to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claim(s), unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In connection with the current appeal, VA has of 
record evidence including VA treatment records and service 
treatment records (albeit apparently incomplete), and copies 
of various personnel records, although the Veteran's 
complete personnel file is not of record.  A notation on the 
Veteran's most recent DD-214 indicates that he was separated 
from his most recent period of service "on temporary 
records", which may explain why his service records for this 
period of time seem incomplete.  However, the evidence shows 
that VA made requests for the records to the appropriate 
agencies, and, to the extent additional relevant documents 
exist, VA concludes that the custodian thereof likely does 
not have them. 38 C.F.R. § 159(c)(2).  In any event, with 
respect to the Veteran's claim for a higher rating for his 
back disability, he is already service connected for that 
disorder so military medical records would not be relevant 
insofar as they would not address the severity of the 
Veteran's back disorder when he was not in service.  As 
noted above, because the Veteran did not receive VA benefits 
for his back disorder during his periods of active duty, 
these records do not pertain to a period at issue in this 
appeal.  With respect to the Veteran's claim for service 
connection for a psychiatric disorder, an additional records 
request can be made upon remand of that issue.

The Board also notes that while the Veteran reported seeing 
a private health care provider and enclosed a few records 
pertaining to back surgery that he had in February 2008 at a 
private hospital, he did not provide the releases that were 
requested of him in order to enable VA to obtain treatment 
records from these providers.  The Board notes that "[t]he 
duty to assist is not always a one way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes 
that the Veteran was provided with VA examinations with 
respect to both of the claims on appeal herein.  

For the above reasons, the Board finds that VA met the 
duties imposed upon it by the VCAA in this case.

II. Analysis

The Veteran contends that the symptoms of his chronic lumbar 
strain with lumbar radiculopathy were more severe than 
encompassed by the 10 percent rating assigned for the period 
prior to June 7, 2005, and are currently more severe than is 
encompassed by the currently assigned 20 percent rating for 
that disability.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes which 
are set forth in 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Prior to September 23, 2003, lumbosacral strain was rated 
pursuant to diagnostic code 5295.  Pursuant thereto, a 10 
percent evaluation was assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assigned where there was muscle spasm on extreme forward 
bending or a loss of lateral spine motion in a standing 
position.  A 40 percent evaluation was assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
diagnostic code 5295 (2002).

Thereafter, chronic lumbar strain with lumbar radiculopathy 
was evaluated pursuant to diagnostic code 5237, which 
addresses lumbar strain, and diagnostic code 8520, which 
addresses radicular symptoms.  Diagnostic code 5237 
incorporates the general rating formula for diseases and 
injuries of the spine which is set forth at 38 C.F.R. § 
4.71a.  

Pursuant to the general rating formula for diseases and 
injuries of the spine, an evaluation of 10 percent is 
assigned for forward flexion of the lumbar spine between 61 
and 85 degrees, forward flexion of the lumbar spine of 31 to 
40 degrees, a combined range of motion of the thoracolumbar 
spine between 121 and 235 degrees, a combined range of 
motion of the cervical spine from 171 to 335 degrees, or 
muscle spasm, guarding, or localized tenderness nor 
resulting in abnormal gain or abnormal spinal contour, or a 
vertebral body fracture with loss of 50 percent or more of 
the height.  A rating of 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but  not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
An evaluation of 30 percent is assigned for forward flexion 
of the cervical spine 15 degrees or less or ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is assigned to unfavorable 
ankylosis of the entire spine.  The above criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
that is affected by residuals of injury or disease.  Id. 

Alternatively, intervertebral disc syndrome may be rated 
pursuant to an alternative criteria based on the frequency 
of incapacitating episodes, which are defined by the 
regulation as "period[s] of acute signs and symptoms due to 
intervertebral disc syndrome that requires best rest 
required by a physician and treatment by a physician."  
Under this alternative rating formula, a 20 percent rating 
is assigned where the Veteran experienced incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the previous 12 months.  A rating 
of 40 percent is assigned where the incapacitating episodes 
last at least 4 weeks but less than 6 weeks, and a 60 
percent rating is assigned where the incapacitating episodes 
lasted 6 or more weeks during the previous 12 month period.

Peripheral neuropathy of the lower extremity is rated 
pursuant to 38 C.F.R. § 124a, diagnostic codes 8520 to 8540, 
depending on the particular nerve involved.  These disorders 
are rated by analogy to incomplete paralysis of the involved 
nerve, based on whether the symptoms are mild, moderate, or 
severe in nature.  The minimum compensable 10 percent rating 
is awarded for peripheral neuropathy that is mild.  Higher 
degrees of impairment result in higher ratings, except that, 
in the case of neuralgia, the maximum rating is equal to 
moderate incomplete paralysis and in the case of neuritis, 
severe incomplete paralysis.  38 C.F.R. §§ 123, 124.  

In this case, because the Veteran's initial claim for 
service connection for his spinal disability was filed prior 
to the effective date of the change in the regulations 
applicable to rating spinal disabilities, he is entitled to 
application of whichever version of the rating criteria is 
more favorable to him for the period commencing on the 
effective date of the change.  However, the old rating 
criteria must be applied for the period prior to the 
effective date of the change.  VAOGCPREC 3-2000. 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there 
is no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claim file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West,  218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service treatment records indicate that the Veteran injured 
his back during a period of service that occurred between 
June 2002 and June 2003.  During that period of service, the 
Veteran was diagnosed with right sided low back pain and 
sciatica.  

He was examined by VA in March 2004.  At that time he 
complained of chronic back pain that was aggravated by 
prolonged standing, frequent bending, walking, stooping, and 
heavy lifting.  He claimed that he stayed home from work on 
occasion for back pain but never sought medical treatment 
for his back pain during these times.  However, he recently 
saw a VA provider who prescribed ibuprofen to treat the 
Veteran's back pain.  He also reported experiencing flare 
ups of increased pain approximately twice per year.  

Upon examination, the Veteran was able to walk at a brisk 
pace with a normal gait.  He was able to dress and undress 
without difficulty.  There was no localized tenderness or 
spasm upon examination of the spine. The Veteran was able to 
flex his spine forward to 80 degrees, laterally flex to 25 
degrees on each side, and rotate 30 degrees.  When supine, 
he complained of discomfort in his right low back area at 60 
degrees of motion.  There was no motor weakness, atrophy, or 
clinically identifiable neurological deficits.  The examiner 
diagnosed chronic lumbar strain with right lumbar 
radiculopathy.  He opined that the Veteran was limited in 
his ability to frequently bend, stoop, walk long distances, 
run, and jog, and that these limitations would get worse 
during flare ups.  However, he was unable to determine how 
much worse, and was unable to determine the precise 
additional limitation of motion after repeated bending and 
stooping.  

An MRI of the lumbar spine performed in April 2004 showed a 
small posterior central disc protrusion at L4-L5 with 
minimal deformity of the ventral aspect of the thecal sac.  
The disc maintained normal height and signal.  The Veteran's 
spine was otherwise normal with exception of straightening 
of the lumbar lordosis.  

The Veteran alleged that his injuries prevented him from 
engaging in physically demanding work.  VA treatment records 
reflect that the Veteran was treated for back pain through 
July 2004 and that vocational rehabilitation was recommended 
so that the Veteran would not reinjure his back performing 
physical labor.  However the Veteran was able to return to 
work on light duty.  

In November 2004, the Veteran expressed concern that his 
employer might not permit him to remain on light duty 
indefinitely and alleged that he "used up all his sick time 
and personal days."  The Veteran returned to active duty in 
June 2005 when his National Guard unit was reactivated in 
response to the Iraq war. 

The Veteran's low back symptoms, consisting of lower back 
and right leg pain, got worse while he was in theatre and he 
was diagnosed with sciatica.  An MRI showed bulging disks at 
4/5 and 5/1 with significant stenosis.  The Veteran was then 
diagnosed with lumbar stenosis with right sided 
radiculopathy.  The Veteran's back pain did not improve with 
conservative treatment; resultantly,  the Veteran was 
aeromedically evacuated from the theatre of operations back 
to the United States for further treatment.  At that time, 
he had an L-5 diskectomy and laminectomy.  However, the 
Veteran continued to complain of radicular pain.  Therefore, 
a nerve conduction study was performed in January 2007, just 
prior to the Veteran's release from active duty.  The study 
was interpreted as normal and without evidence of 
radiculopathy or peripheral nerve injury.  

In June 2007, the Veteran afforded a VA general medical 
examination by a certified registered nurse practitioner.  
At that time he reported constant, sharp pain.  He reported 
that while he was still on active duty, he was on two 
occasions prescribed bed rest.  The Veteran also reported 
constant sharp stabbing pain down to the posterior aspect of 
the right leg to the knee.  He reported that he experienced 
flare ups of increased pain 1 or 2 times per month, during 
which times he laid in bed. 

The Veteran denied the use of any assistive devices.  He 
reported that he could walk for 10 to 20 minutes without 
experiencing increased low back pain.  His gait was steady 
and he did not report any falls.  He reported that 
performing all of his activities of daily living cause 
increased back pain, as did driving long distances.  The 
examiner noted that there was no additional neurological 
disorder to the right leg and that the Veteran reported that 
he was told that he had radiculopathy from the low back to 
his right leg.  

Upon examination of the spine, it was noted to be tender to 
palpation at L1-L5 but without swelling, redness, or obvious 
deformities.  An x-ray showed no evidence of fracture, 
spondylosis, listhesis, or destructive bony lesions.  The 
vertebral body heights and intervertebral disk spaces were 
preserved.  

The Veteran reported slight pain and stiffness prior to 
beginning range of motion testing.  The Veteran was able to 
flex forward from 0 to 40 degrees, laterally flex to 20 
degrees on each side, and to rotate 20 degrees to each side.  
The examiner noted that pain was the most limiting factor.  
Straight leg raises were negative.  The examiner found no 
evidence of weakness, decreased endurance, or easy 
fatigability with repetitive range of motion and that 
repetition did not additionally limit the Veteran's range of 
motion of increase his pain on motion.  

The Veteran had normal stereognosis, gaphesthesia, and was 
able to walk on his heels and toes without any difficulty or 
complaints of pain.  He had normal reflexes and his cranial 
nerves II-XII were grossly intact. His lower extremity 
muscle strength was full bilaterally.  He had good muscle 
tone and motor control.  There was no muscle weakness, 
contractures, paralysis, or atrophy.  The examiner diagnosed 
lumbar strain with radiculopathy to the right lower 
extremity.  

VA treatment records reflect that the Veteran was treated 
for his back by VA.  

A February 2007 treatment note indicates that the Veteran 
had some tenderness in the lower lumbar area and in the 
right buttocks area.  He did have limited flexion and 
extension with pain.  His strength was full in the lower 
extremities and his reflexes were 2+ in his extremities, 
normal, and symmetrical.  His sensation was intact.

A September 2007 treatment note indicated that the Veteran 
was able to achieve less than 45 degrees of flexion and less 
than 30 degrees of extension without pain.  At that time, 
the Veteran denied any numbness or tingling but he did 
complain of pain that radiated down to his legs to his knees 
bilaterally.  

A November 2007 treatment note provided that the Veteran had 
no radicular symptoms.  An examination that was performed 
indicated that the Veteran then had full strength in his leg 
muscles, intact sensation to light touch from L3 to S1, and 
1+ patellar reflexes bilaterally.  

Other VA  treatment records reflect similar complaints and 
findings.  

The Veteran also received private treatment for his back.  
He did not provide releases to obtain these treatment 
records, but he did enclose copies of discharge instructions 
pertaining to a lumbar laminectomy that was performed at a 
private hospital in February 2008.  The records set forth 
the Veteran's activity restrictions during the period of 
postoperative recovery.  

The evidence does not show that the Veteran met the criteria 
for a rating in excess of 10 percent for his chronic lumbar 
strain with lumbar radiculopathy prior to June 7, 2005 or 
that he met the criteria for a rating in excess of 20 
percent for this disability for the period after February 4, 
2007.

With respect to the period prior to June 7, 2005, there was 
no evidence of muscle spasm on extreme forward bending or of 
loss of lateral spine motion in a standing position.  
Rather, the Veteran had full lateral flexion on both sides 
and the examiner found no evidence of muscle spasm.  To the 
extent the newer rating criteria are applied, the Veteran 
was not shown to have 60 degrees or less of forward flexion 
of his lumbar spine; total range of motion of his 
thoracolumbar spine of 120 degrees or less;  or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Although the Veteran was not 
diagnosed with intervertebral disk syndrome, in any event, 
he did not require any periods of physician prescribed bed 
rest and admitted he did not seek medical treatment when he 
decided to stay home from work due to his back symptoms.  

With respect to the period beginning February 4, 2007, the 
Veteran was not shown be limited to 30 degrees or less of 
forward flexion of the spine or to have any type of spinal 
ankylosis.  Moreover, even assuming the Veteran has 
intervertebral disk syndrome, application of the alternative 
criteria based on incapacitating episodes would not yield a 
higher rating.  While the Veteran reported that he was 
prescribed bed rest at times in the past, there is no 
evidence that a physician prescribed bed rest as a treatment 
for intervertebral disk syndrome for a total duration of at 
least 4 weeks during any 12 month period pertinent to this 
appeal.  Application of the older rating criteria also would 
not yield a higher rating.

The Board further finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's back pain is fully 
contemplated by the general rating formula for diseases and 
injuries of the spine, which specifically provides that the 
criteria that are set forth therein apply regardless of 
whether the Veteran experiences pain, whether or not it 
radiates.  Similarly, the prior version of the rating 
criteria fully contemplated the Veteran's symptoms

Additionally, there is no evidence the Veteran was 
frequently hospitalized as a result of his back disability.  
The evidence shows that he had surgery in October 2006, 
while he was on active duty, and that he again had surgery 
in February 2008.  These 2 instances of spinal surgery are 
insufficient to constitute frequent periods of 
hospitalization as is contemplated by 38 C.F.R. § 3.321(b).  

Similarly, the evidence does not show that the Veteran's 
back disability markedly interferes with his employment.  
While the Veteran was on light duty prior to his return to 
active duty in June 2005, he nonetheless remained employed 
and was able to perform work that did not involve heavy 
lifting or repeated bending and stooping.  He was able to 
return to active duty and deploy to Iraq.  After he returned 
from active duty, the record indicates that the Veteran did 
not seek employment at any time since returning from his 
deployment and declined the vocational rehabilitation 
services that were offered to him on the basis that he 
wanted to wait and see how much disability compensation he 
could obtain before making a decision about working.  While 
the Veteran's hospital discharge instructions from his most 
recent back surgery indicate that he should not return to 
work until he is cleared to do so by his physician, this 
would seem to be related to ensuring that the Veteran 
sufficiently recovers from his surgery prior to returning to 
work and there is no indication that it denotes any type of 
permanent or prolonged inability to work.  

The Board also finds that the evidence does not support that 
the Veteran had lower extremity radiculopathy that was at 
least mild after his release from active duty.  While the 
Veteran had radicular symptoms in service prior to his 
October 2006 surgery, nerve conduction studies that were 
performed after the surgery while the Veteran was still in 
service were interpreted as normal.  

While the VA examiner diagnosed lumbar radiculopathy she did 
not identify any objective indicators or symptoms of 
radiculopathy, instead indicating that the Veteran had 
normal reflexes, grossly intact cranial nerves II-XII, full 
strength, good muscle control, and good motor tone.  VA 
treatment records show that the Veteran consistently denied 
numbness or tingling in the lower extremities and a November 
2007 treatment record written by a physician specifically 
noted that the Veteran had no radicular symptoms and was 
neurologically intact.  Thus, to the extent the Veteran 
experiences any radiculopathy in his right lower extremity, 
it is intermittent and it is not at least mild in severity.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine is inapplicable in the instant case 
because the preponderance of the evidence is against the 
Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, an 
increased rating for chronic lumbar strain with lumbar 
radiculopathy, including a separate compensable rating for 
radiculopathy, is denied.


ORDER

Rating for chronic lumbar strain with radiculopathy in 
excess of 10 percent prior to June 27, 2005 and in excess of 
20 percent from February 4, 2007, to include separate 
compensable rating for radiculopathy, is denied.


REMAND

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009)

The Veteran contends that he has a mental disorder that is 
related to his military service.  While the service 
treatment records that were received from the Maryland 
National Guard do not show any treatment for a mental health 
disorder while the Veteran was deployed, as the Veteran 
claimed, records pertaining to the time period after he was 
aeromedically evacuated back to the continental United 
States do show a diagnosis of an adjustment disorder.  These 
documents are somewhat confusing in that they also indicate 
that the Veteran has "No diagnosis on Axis I", although 
according to the Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM-IV) an adjustment 
disorder is an Axis I diagnosis.  Thus, these records appear 
to be internally inconsistent.

Also, while not included in official copy of the Veteran's 
service treatment records that was received by VA, the 
Veteran submitted a Line of Duty determination indicating 
that in April 2008 the Veteran incurred an anxiety disorder 
in the line of duty while during Operation Iraqi Freedom.  

Especially when viewed in light of the fact that the 
Veteran's DD-214 from his most recent period of service 
indicates that he was separated on temporary records, 
suggesting that some of his service records may be missing, 
the Board finds this evidence is sufficient to establish 
that the Veteran did develop some type of mental disorder 
while he was in service.

However, while the Veteran currently receives mental health 
treatment, it is unclear from the evidence of record whether 
this treatment is related to the mental disorder that onset 
in service.  Notably, the Veteran was afforded an 
examination by a VA psychologist in April 2007.  The 
psychologist noted that the Veteran reported daily use of 
illegal drugs including cannabis and cocaine as well as 
excessive use of alcohol, which the psychologist noted could 
exacerbate existing symptoms or even induce depressive 
states.  The psychologist perceived the Veteran to be 
overreporting his symptoms on objective measures.  The 
psychologist opined that the Veteran's current symptoms did 
not appear to be related to his military experiences in Iraq 
but rather to his substance abuse difficulties.  He noted 
that the Veteran did not have posttraumatic stress disorder 
(PTSD).  The examiner diagnosed depressive disorder, not 
otherwise specified (NOS), not secondary to military 
experiences, and substance abuse.  He did diagnose either an 
adjustment disorder or an anxiety disorder

However, VA treatment records show that the Veteran was 
diagnosed various mental disorders including anxiety 
disorder NOS with some symptoms of PTSD, rule out (r/o) mood 
disorder NOS, r/o alcohol abuse, and r/o cocaine abuse.  
Thus, the Board finds that an additional examination is 
required for diagnostic clarification and to address whether 
the symptoms that are currently experienced by the Veteran 
are related to the adjustment disorder or anxiety symptoms 
that he apparently experienced in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make a further 
attempt to obtain additional service 
treatment and service personnel records, 
including, specifically, treatment records 
from Fort Knox where the Veteran claims 
that he received psychiatric treatment 
while he was in service as well as any 
evidence pertaining to line of duty 
determinations performed concerning the 
Veteran.  If no such records can be 
obtained, the attempts to obtain same 
should be documented in the claims file.  

2.  The RO/AMC should contact the Veteran 
to request that he identify all treatment 
sources for his claimed mental disorder.  
If the Veteran identifies any additional 
treatment, these records should be 
obtained, or, if they cannot be obtained, 
the efforts to obtain same should be 
documented in the claims file.

3.  After the above development is 
completed, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine what, if any, mental disorder(s) 
the Veteran currently has, as well as for 
an on opinion as to the etiology any such 
disorder(s), specifically, whether they 
are related to the anxiety or adjustment 
disorders that the Veteran apparently 
experienced during his service.  All of 
the examiner's conclusions should be fully 
explained in his or her report.  The 
report should address the prior VA 
examination, as needed.  The examiner 
should also address the Veteran's 
substance abuse difficulties and how they 
impact the Veteran's current mental 
status.  If the examiner diagnoses more 
than one mental disorder, if possible, he 
or she should try to explain which 
symptoms are related to the mental 
disorder(s) that are related to service 
and provide a separate global assessment 
of functioning (GAF) score applicable to 
only such disorder(s).  

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


